Order entered June 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00676-CR

                                 EX PARTE JOHN RIVELLO

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. WX19-00076-L

                                             ORDER
       The record has been filed in this appeal.

       We ORDER appellant to file his brief by July 18, 2019. TEX. R. APP. P. 31.1(b). We

ORDER the State to file its brief by August 8, 2019. Id. If either party fails to file a brief by the

due date, the appeal may be submitted without that party’s brief. In any event, the case “shall be

submitted and heard at the earliest practicable time.” TEX. R. APP. P. 31.2(b).

                                                       /s/    CORY L. CARLYLE
                                                              JUSTICE